Citation Nr: 1513459	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







REMAND

The Veteran served on active duty from August 1959 to March 1967 and from March 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied entitlement to TDIU.  

The Veteran has contended that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  The Veteran has submitted statements the he is unable to work due primarily to his service-connected ischemic heart disease status post bypass graft and stents.  On his TDIU claim form, he indicated that he has not worked since 2006.  While the Veteran has indicated that he retired due to age, he has also argued that his service-connected disabilities render him unable to obtain and maintain employment.  The Veteran is currently service connected for ischemic heart disease status post bypass graft and stents at a 60 percent disability rating, tinnitus at a 10 percent disability rating, and hearing loss at a noncompensable (0 percent) disability rating, for a combined rating of 60 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341 (2014).  For purposes of one 

60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

The most recent examination provided to assess the effects of the Veteran's service-connected disabilities on his ability to secure and maintain gainful employment was provided in December 2011, over three years ago.  Accordingly, the Veteran should be afforded a VA examination to help determine whether his service-connected disabilities render him unemployable.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

The examiner should address whether the Veteran's service-connected disabilities prevent him from performing in a position for which his education and occupational experience would otherwise qualify him.  On his TDIU claim form, the Veteran indicated that he was formerly employed as an electric meter technician for an electric company.  He had completed his junior year in high school and had passed the general education high school equivalency test (GED).  At his last examination in December 2011, the examiner found that the Veteran's service-connected heart disability would not preclude sedentary employment or mild to moderate intermittent physical activity, but would preclude strenuous prolonged physical exertion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from performing occupational activities for 

which his education and occupational experience would otherwise qualify him. All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (ischemic heart disease status post bypass graft and stents, tinnitus, and hearing loss) would, collectively, prevent him from engaging in the types of activities necessary for employment in an area for which his education and occupational experience would otherwise qualify him.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

2.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

